Opinion by
Haralson, J.
The appellant in this case was indicted and tried for murder, was convicted of murder in the first degree, and sentenced to be hung. There was a motion to quash the indictment, and also a plea in abatement which raised the question of the constitutionality of the act of February 24,1887, entitled “An act to amend an act to regulate the drawing and impannelling of petit juries in Dallas county, approved February 14, 1885.” — Acts of 1886-87, p. 209. The, motion to quash and the plea in abatement Avere each cwerruled.
The judgment is reA^ersed and the cause remanded on the authority of Bates v. State, 118 Ala. 102.